Title: To James Madison from James Monroe, 31 August 1814
From: Monroe, James
To: Madison, James


        
          
            Dear Sir
            Augst. 31. 1814
          
          Genl. winder will be in town, perhaps at McLeods this morning, if he is not already there. I am perfectly willing to resign to him the command, if the troops will act under him. I am aware that much is due to his feelings, especially after what occurrd at Baltimore. Still I am willing to command, it being understood that it is, at the request of the officers of the district, on the volunteer principle, and not as Secretary at war pro tem: In the latter case, where shall genl. winder be plac’d? His own wishes shod. be consulted, either on the lines, or by detachment, on the other side the Eastern branch, to sustain a demonstration against fort Washington, with an eye on the Patuxent. I wish you to decide this point, & have it immediately explaned & executed. Sincerely yours
          
            Jas Monroe
          
        
        
          I have all the heavy pieces in motion for Belvoir, & shall push Hungerfords brigade there.
        
      